Citation Nr: 0635293	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  01-09 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
post-traumatic stress disorder (PTSD), evaluated as 30 
percent disabling from March 11, 1998 to February 9, 2004, 
and as 70 percent disabling from February 10, 2004.

2.  Entitlement to an effective date prior to February 10, 
2004 for the grant of a total rating for compensation 
purposes based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to May 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, that denied the veteran's claim of 
entitlement to service connection for PTSD.  During the 
course of this appeal, the veteran's claim of entitlement to 
service connection was granted, eventually to a 30 percent 
evaluation from March 11, 1998 to February 9, 2004, and a 70 
percent evaluation from February 10, 2004.  The veteran also 
appeals an April 2004 rating decision that granted him 
entitlement to individual unemployability effective February 
10, 2004.  The case returns to the Board following a remand 
to the RO in February 2005.  


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by subjective complaints 
of recurrent, violent nightmares and flashbacks approximately 
four times per week; nightly sleep disturbance; auditory 
hallucinations; hypervigilance; irritability, and feelings of 
social isolation.  

2.  Prior to February 10, 2004, the objective evidence of 
record shows no more than moderate PTSD symptoms and findings 
that the veteran was employed; alert and oriented; and had a 
low mood, an affect congruent with his mood, speech regular 
in rate and rhythm, thought content lacking suicidal 
ideations, a coherent thought process, intact highly 
cognitive functions, and decreased insight and judgment due 
to alcohol use.  

3.  As of February 10, 2004, the objective evidence of record 
demonstrates not more than severe to moderate PTSD symptoms 
and findings that the veteran was unemployable due to PTSD; 
frequently isolated; hyperalert with increased startle 
response; and had a nervous and depressed mood, coherent and 
relevant speech, constricted affect, no suicidal or homicidal 
ideations, preserved orientation and memory, and intact 
insight and judgment.    

4.  As of February 10, 2004, the veteran had the following 
service-connected disabilities: malaria, rated as zero 
percent disabling; and PTSD, rated as 70 percent disabling.  
The combined service-connected disability rating is 70 
percent.  

5..  Prior to February 10, 2004 the veteran's service-
connected combined disability rating was less than 70 percent 
and he had no single disability rated at 60 percent or more.  

6.  The evidence does not show an inability to secure or 
follow a substantially gainful occupation due to service-
connected disabilities before February 10, 2004.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 
percent for PTSD before February 10, 2004 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 9411 
(2006).     

2.  The criteria for a disability rating greater than 70 
percent for PTSD as of February 10, 2004 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 9411 
(2006).     

3.  The criteria for an effective date earlier than February 
10, 2004 for the award of TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 3.400, 4.7, 4.16 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Initial Disability Rating for PTSD

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  If there is disagreement with the initial 
rating assigned following a grant of service connection, 
separate ratings can be assigned for separate periods of 
time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999); see AB v. Brown, 6 Vet. App. 35 (1993) 
(on a claim for an original or an increased rating, the claim 
remains in controversy when less than the maximum available 
benefit is awarded).  Reasonable doubt as to the degree of 
disability will be resolved in the veteran's favor.  38 
C.F.R. § 4.3.  

PTSD is rated under Diagnostic Code (Code) 9411.  Under the 
rating criteria for PTSD, a 30 percent evaluation is 
warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Finally, a 100 percent rating is in 
order when there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  

The relevant evidence of record essentially consists of the 
February 2001 and February 2004 VA psychiatric examinations, 
in addition to VA outpatient treatment records.  The February 
2001 VA examiner assigned the veteran a Global Assessment of 
Functioning (GAF) score of 60 (moderate symptoms).  He noted 
the veteran's subjective complaints of violent nightmares 
approximately four times per week; hypervigilance; 
irritability; nervousness in crowds; and social isolation.  
Objective findings noted that the veteran was alert and 
oriented; his mood was low; his affect was congruent with his 
mood; his speech was regular in rate and rhythm; his thought 
content was negative for suicidal ideations; his thought 
process was coherent; his highly cognitive functions were 
intact; and his insight and judgment were decreased because 
of his alcohol use.  At the time of the February 2001 
examination, the veteran was living with his girlfriend and 
worked as a housekeeper at a VA facility, although he noted 
he had difficulty taking orders from others at work.  VA 
outpatient treatment records from this period reflected 
findings similar to those of the February 2001 VA examiner.

The February 2004 examiner assigned the veteran a GAF score 
of 50-60 (serious to moderate symptoms).  He noted the 
veteran's subjective complaints of recurrent, violent 
nightmares and flashbacks approximately four times per week; 
nightly sleep disturbance; auditory hallucinations; 
hypervigilance; irritability, and feelings of social 
isolation.  Objective findings noted that the veteran was 
frequently isolated; hyperalert with increased startle 
response; and had a nervous and depressed mood, coherent and 
relevant speech, constricted affect, no suicidal or homicidal 
ideations, preserved orientation and memory, and intact 
insight and judgment.  At the time of the February 2004 
examination, the veteran was living with his common-law wife 
and was retired due to disability and unemployed.  

With respect to the period prior to February 10, 2004, the 
only symptoms in support of a rating higher than 30 percent 
are flattened affect and disturbance of mood.  The February 
2001 VA examiner noted that the veteran had taken several 
prescription medications to treat depression and anxiety.  
However, the medical evidence does not show reduced 
reliability and productivity due to symptoms of 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory; impaired judgment; impaired abstract thinking; 
disturbance of motivation; or difficulty in establishing and 
maintaining effective work and social relationships (although 
the veteran did indicate he found it difficult to take orders 
from others at work).  Furthermore, the medical evidence 
available at the time did not show major deficiencies in 
family relationships, judgment, or thinking due to symptoms 
of suicidal ideation, obsessional rituals, panic, impaired 
impulse control, spatial disorientation, or neglect of 
personal appearance and hygiene.  Therefore, the Board cannot 
conclude that the PTSD disability level prior to February 10, 
2004 more closely resembles the criteria for a disability 
rating greater than 30 percent.  38 C.F.R. § 4.7.  

With respect to the period after February 10, 2004, the only 
symptom in support of a rating higher than 70 percent is 
subjective complaints of hallucinations, although the record 
is not clear as to whether these were persistent.  The 
medical evidence does not show total occupational and social 
impairment due to symptoms of circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory; impaired judgment; impaired 
abstract thinking; disturbance of motivation; or difficulty 
in establishing and maintaining effective social 
relationships.  Furthermore, the medical evidence available 
at the time did not show major deficiencies in family 
relationships, judgment, or thinking due to symptoms of 
suicidal ideation, obsessional rituals, panic, impaired 
impulse control, spatial disorientation, or neglect of 
personal appearance and hygiene.  Therefore, the Board cannot 
conclude that the PTSD disability level after February 10, 
2004 more closely resembles the criteria for a 100 percent 
rating.  38 C.F.R. § 4.7.  

Earlier Effective Date for Individual Unemployability

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2006).  An increase in disability 
compensation may be granted from the earliest date on which 
it is factually ascertainable that an increase in disability 
occurred if the claim for an increase is received within one 
year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability: that is, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  38 
C.F.R. § 4.16(a).  In such an instance, if there is only one 
service-connected disability, it must be rated at 60 percent 
or more; if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Id.  If a veteran fails to meet 
the applicable percentage standards enunciated in 38 C.F.R. § 
4.16(a), an extra-schedular rating is for consideration where 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. § 4.16(b).  Individual 
unemployability must be determined without regard to any non-
service connected disabilities.  38 C.F.R. § 3.341(a).  

Accordingly, reviewing the veteran's disability history, the 
combined service-connected disability rating is zero percent 
from March 25, 1981; 30 percent from March 11, 1998; and 70 
percent from February 10, 2004.  See 38 C.F.R. § 4.25 
(combined ratings table).  Therefore, the percentage criteria 
for a schedular award of TDIU are not met until February 10, 
2004.  38 C.F.R. § 4.16(a).

In the April 2004 rating decision, the RO established an 
effective date of February 10, 2004, basing entitlement on a 
schedular basis after granting a 70 percent disability rating 
for PTSD.  38 C.F.R. § 4.16(a); see 38 C.F.R. § 3.157(b)(1) 
(in certain circumstances, receipt of VA medical evidence may 
be accepted as an informal claim for increase).  Because the 
schedular criteria for TDIU are not met before February 10, 
2004, the Board must determine whether there is any extra-
schedular basis for an earlier award.  See 38 C.F.R. § 3.321.    

Reviewing the claims folder reveals a potential informal 
claim as early as October 2000, when the veteran testified at 
an RO hearing that he was applying for disability because of 
his joint problems (because he could not stand on his feet 
for more than two hours) and PTSD (because he could not 
concentrate).  However, he only indicated that he sought 
service connection for several disabilities at the time.  He 
does not identify TDIU as a benefit sought.  38 C.F.R. § 
3.155(a).  

However, when in the context of a claim for an increased 
rating, the Board is required to address the issue of 
entitlement to TDIU rating under 38 C.F.R. § 4.16(b) in cases 
where the issue is expressly raised by the claimant or the 
record before the Board contains evidence that the appellant 
may be unable to secure or follow a substantially gainful 
occupation due to his or her service-connected disability.  
VAOPGCPREC 6-96.  Records disclosed by the Social Security 
Administration show the primary disability diagnosed for the 
purpose of awarding benefits as osteoarthritis with 
degenerative joint disease in the ankles, which began on July 
31, 2001.  By letter dated June 2001, the veteran's 
housekeeping supervisor at the VA explained that the veteran 
had a history of joint pain in both feet and, after a 
December 2000 visit to employee health services, was returned 
to duty with restrictions of no prolonged sanding in excess 
of 2 hours until his next evaluation.  Outpatient treatment 
records of the time reveal difficulty with bending, stooping, 
and crouching as well as irritability, difficulty getting 
along with others, and discomfort in crowded areas.  These 
records support the conclusion that the veteran's non-
service-connected osteoarthritis was the primary factor in 
any inability to work prior to February 2004 rather than his 
service-connected PTSD.  It was not until the February 2004 
VA psychiatric examination that the veteran was deemed unable 
to work due to his worsening PTSD symptoms.  As mentioned 
earlier, individual unemployability must be determined 
without regard to any non-service connected disabilities.  38 
C.F.R. § 3.341(a).  Thus, comprehensive review of the record 
fails to reveal evidence supporting a conclusion that the 
veteran was unable to secure or follow a substantially 
gainful occupation solely due to his service-connected PTSD 
at any time prior to February 10, 2004.  38 C.F.R. § 4.16(b).   

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated January 2004 and March 
2005, as well as the May 2006 statement of the case and 
supplemental statement of the case, the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence it was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the May 2006 statement of the case and supplemental 
statement of the case include the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  

Although the veteran was not informed by the RO to provide 
all relevant evidence in his possession prior to the June 
2000 or April 2004 rating decisions in accordance with 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
veteran was provided with such notice by letter dated March 
2005.  Accordingly, the Board finds that the RO has provided 
all required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was notified of what type 
of information and evidence was needed to substantiate his 
claim for an increased rating and the requirements for 
establishing an effective date for any award based on his 
claim in the May 2006 supplemental statement of the case.  
The Board finds that any deficiency in the notice to the 
appellant or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
found that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records, outpatient treatment 
records, SSA records, disability retirement records, and 
multiple VA examinations.  The veteran provided additional 
medical records and lay evidence in the form of his own 
statements and testimony at his October 2000 RO hearing.  The 
Board finds no indication or allegation that additional 
pertinent evidence remains outstanding.  Therefore, the Board 
is satisfied that the duty to assist has been met.  38 
U.S.C.A. § 5103A.


ORDER

An increased initial disability rating for PTSD, evaluated as 
30 percent disabling from March 11, 1998 to February 9, 2004, 
and as 70 percent disabling from February 10, 2004 is denied.

An effective date earlier than February 10, 2004 for the 
award of TDIU is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


